HamiltoN, Judge,
delivered tbe following opinion:
This is a petition for involuntary bankruptcy, and at tbe same time with it is filed an answer of tbe alleged bankrupt, confessing tbe petition. Tbe defendant bas been conducting a printing establishment, and it is alleged to be important, if not essential, that this business be kept going. For that reason a receivership is also asked.
1. Section 18 of tbe bankruptcy act covers proceedings in such cases, and provides that tbe return day in involuntary bankruptcy proceedings be fifteen days, after which there may be a period of five days additional for answer. It bas been held that, inasmuch as other creditors are interested in tbe proceedings, tbe time cannot be shortened as against them. Collier,, Bankr. 10th ed. page 424. Tbe question, therefore, comes up,. Can there be an adjudication in this case at present? If the alleged bankrupt comes in and confesses tbe petition, as in this case, there can be no doubt that there can be an adjudication and reference instanter so far as to bind him. Be Columbia Beal-Estate Co. 101 Fed. 965.
2. While it is true an adjudication in bankruptcy can be-impeached by showing a want of jurisdiction, there is not a want of jurisdiction when an adjudication is made immediately upon the filing of petition which is confessed by the bankrupt himself. Whatever rights there may be of creditors will be conserved by the court, and the order will be modified or vacated upon their seasonable application. Be Columbia Beal-Estate Co. supra. Such an order of adjudication is at most *362premature, and bence voidable. It is not void for want of jurisdiction. In the case at bar it would seem as if the property might suffer by delay. It is true a receiver could be appointed pending the time fixed by the statute for service, but ■this would be an unusual procedure, and there appears to be no reason to believe that any creditor would be benefited by waiting the full time.
The clerk is therefore directed to enter an order of adjudication and reference in the usual form.